Name: COMMISSION REGULATION (EC) No 1540/97 of 31 July 1997 amending the export refunds on pigmeat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy
 Date Published: nan

 No L 206/36 EN Official Journal of the European Communities 1 . 8 . 97 COMMISSION REGULATION (EC) No 1540/97 of 31 July 1997 amending the export refunds on pigmeat present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular the third sentence of Article 13 (3) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EC) No 8 1 9/97 (3); Whereas in the light of the market situation it follows from applying the detailed rules contained in Commis ­ sion Regulation (EC) No 819/97 to the information known to the Commission that the export refunds at HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2759/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 819/97 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . 2) OJ No L 349, 31 . 12 . 1994, p . 105 . P) OJ No L 116, 6 . 5 . 1997, p. 29 . 1 . 8 . 97 EN I Official Journal of the European Communities No L 206/37 ANNEX to the Commission Regulation of 31 July 1997 altering the export refunds on pigmeat (ECU/100 kg net weight) (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund Product code Destination of refund (') Amount of refund 0203 11 10 9000 01 0,00 0203 29 15 9100 01 0,00 0203 12 11 9100 01 0,00 0210 11 31 9110 01 90,00 0203 12 19 9100 01 0,00 0210 11 31 9910 01 90,00 0203 19 11 9100 01 0,00 0210 12 19 9100 01 24,00 0203 19 13 9100 01 0,00 0210 19 81 9100 01 95,00 0203 19 15 9100 01 0,00 0210 19 81 9300 01 76,00 0203 21 10 9000 01 0,00 1601 00 91 9100 01 30,00 0203 22 11 9100 01 0,00 1601 00 99 9100 01 0,00 0203 22 19 9100 01 0,00 1602 41 10 9210 01 62,00 0203 29 11 9100 01 0,00 1602 42 10 9210 01 38,00 0203 29 13 9100 01 0,00 1602 49 19 9190 01 0,00 (') The destinations are as follows : 01 All third countries. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.